Exhibit 4.2 Starwood Waypoint Residential Trust as Issuer Wilmington Trust, National Association as Trustee First Supplemental Indenture Dated as of July 7, 2015 to the Indenture Related to 4.50% Convertible Senior Notes due 2017 Dated as of October 14, 2014 FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of July 7, 2015, between Starwood Waypoint Residential Trust, a Maryland real estate investment trust (the “Company”) and Wilmington Trust, National Association, as trustee (the “Trustee”) under the Indenture, dated as of October 14, 2014 (the “Original Indenture”), between the Company and the Trustee.
